Certified State Law Question, No. 98CV7578. This cause came before the court on the certification of a state law question from the United States District Court for the Northern District of Ohio, Western Division. Upon consideration of the motion of amicus curiae, Ohio Academy of Trial Lawyers, to participate in oral argument scheduled for October 10, 2000,
IT IS ORDERED by the court that the motion to participate in oral argument be, and hereby is, granted, and the amicus curiae shall share the time allotted to petitioners.